Johnson, J.
(dissenting) — I agree with the majority that lying under oath, even as to immaterial issues, is a serious matter that will not be condoned by the courts of this state. I disagree, however, with the majority’s conclusion that any misrepresentation under oath, no matter how immaterial, rises to the level of “ ‘substantial conduct clearly amounting to misfeasance, malfeasance or violation of the oath of office.’ ” In re Recall of Sandhaus, 134 Wn.2d 662, 668, 953 P.2d 82 (1998) (emphasis added) (quoting In re Recall of Shipman, 125 Wn.2d 683, 685, 886 P.2d 1127 (1995)).
The history of the right of recall in this state and the legislative history of the current recall statute, RCW 29.82.010, reveal that the “malfeasance” prong of that statute was never intended to apply to conduct, albeit unlawful, that does not impact the performance of the public official’s duties. Because Cathy Pearsall-Stipek’s *785allegedly unlawful conduct in this case did not interfere in any way with the performance of her duties as Pierce County Auditor, a proper reading of the statute and our cases requires us to affirm the superior court’s dismissal of the petition.
The Washington State Constitution was amended in 1912 to codify the right of recall. See Laws of 1911, ch. 108, § 1; Wash. Const. art. I, § 33 (amend. 8); see also Lynden D. Rasmussen, Recent Decisions, Sufficiency of Charges to Support a Recall Election—State ex rel. Citizens Against Mandatory Bussing v. Brooks, 80 Wn.2d 121, 492 P.2d 536 (1972), 8 Gonz. L. Rev. 131, 132-33 (1972). Nevertheless, the constitutional amendment narrowed the right to allow recall only for cause rather than recall at will. See generally Bocek v. Bayley, 81 Wn.2d 831, 835, 505 P.2d 814 (1973), overruled on other grounds by Cole v. Webster, 103 Wn.2d 280, 692 P.2d 799 (1984); Michael L. Cohen, Recall in Washington: A Time for Reform, 50 Wash. L. Rev. 29, 36-37 (1974). Specifically, officers could be subjected to a recall election only for “malfeasance or misfeasance while in office” or by violating their oath of office. Wash. Const. art. I, § 33 (amend. 8). This terminology was similar to the language of the constitution’s judicial impeachment provision. Wash. Const. art. V, § 3. In 1913, the Legislature enacted statutory provisions to effectuate the recall amendment. Laws of 1913, ch. 146, § 1.
This original statute left the term “malfeasance” undefined. See Laws of 1913, ch. 146, § 1. Nonetheless, this court made clear in a series of decisions to follow that the term “malfeasance” contemplated a nexus between the alleged wrongful conduct and the official duties of the party subject to recall. In State ex rel. Nisbet v. Coulter, 182 Wash. 377, 382, 47 P.2d 668 (1935), the court noted “[t]hat the violation, by a public officer, of a penal statute affecting the conduct of his office constitutes malfeasance is not open to debate.” (emphasis added).
Four years later, in a recall action against the mayor of the City of Bremerton, it was alleged before this court that *786a charge of malfeasance was unfounded because the criminal act at issue “did not affect the performance on his part of the duties of mayor.” State ex rel. Knabb v. Frater, 198 Wash. 675, 678, 89 P.2d 1046 (1939). We rejected the argument because the case involved a conspiracy to operate illegal gambling operations within the city, a criminal act sufficiently related to the mayor’s official duties. Knabb, 198 Wash. at 679. Nonetheless, we accepted as authoritative the following rule of law regarding malfeasance:
“Where the constitution or a statute authorizes a removal for official misconduct, or misfeasance, misconduct, or maladministration in office, or similar acts of misbehavior in office, the general rule is, that the officer can be removed only for acts or omissions relating to the performance of his official duties, not for those which affect his general moral character, or his conduct as a man of business, apart from his conduct as an officer. In such a case, as a learned judge has remarked, it is necessary ‘to separate the character of the man, from the character of the officer.’ ”
Knabb, 198 Wash. at 679 (quoting Montgomery H. Throop, A Treatise on the Law Relating to Public Officers and Sureties psr Official Bonds § 367 at 363 (1892) (quoting Commonwealth v. Chambers, 24 Ky. (1 J.J. Marsh.) 108, 160 (1829) (Underwood, J., concurring))). In subsequent recall cases, this court generally referred to “malfeasance” as “any wrongful conduct that affects, interrupts, or interferes with the performance of official duty.” Danielson v. Faymonville, 72 Wn.2d 854, 859, 435 P.2d 963 (1967), overruled on other grounds by Cole, 103 Wn.2d 280; see also State ex rel. LaMon v. Town of Westport, 73 Wn.2d 255, 259, 438 P.2d 200 (1968), overruled on other grounds by Cole, 103 Wn.2d 280.
In 1984, the Legislature amended the recall statute and included a definition of “malfeasance.” Laws of 1984, ch. 170, § 1; ROW 29.82.010(1). The amended statute defined “malfeasance” as “any wrongful conduct that affects, interrupts, or interferes with the performance of official duty. . . .” RCW 29.82.010(1). The same prong of the stat*787ute further states: “[additionally, ‘malfeasance’ in office means the commission of an unlawful act. . .RCW 29.82.010(l)(b). Although a reading of this addendum could lead one to believe any unlawful act may be grounds for recall, the amendment’s legislative history reveals a contrary intent.
The statutory definition of “malfeasance” derives from the House of Representatives’ amendment to the original Senate bill. See H.B. Rep. (S.S.B. 3984), 48th Leg., Reg. Sess. (Wash. 1984) (hereinafter “House Bill Report”). The House Bill Report describes the relevant portion of the amendment as follows: “Alters the definitions of ‘misfeasance’ and ‘malfeasance’ in office and applies these terms to any wrongful conduct that affects the performance of official duty. References to duties being statutorily imposed and unlawful acts being wilfully committed are deleted.” House Bill Report at 3 (emphasis added). It is apparent from these statements that the statute was never intended to extend the definition of “malfeasance” beyond illegal acts that affect the performance of the public official’s duties. The language of RCW 29.82.010(l)(b) is still subject to the general requirement that the illegal act be of the type that “affects, interrupts, or interferes with the performance of official duty . . . .” RCW 29.82.010(1).
This requirement is not satisfied in the present case. Pearsall-Stipek was testifying in the Riccobono lawsuit in her capacity as Auditor. Yet, the alleged illegality was not Pearsall-Stipek’s appearance in the courtroom, but the substance of the testimony regarding her educational background. The affidavit of the attorney for Pierce County in the Riccobono lawsuit establishes that Pearsall-Stipek’s personal background had absolutely nothing to do with the facts or relevant legal issues presented in that case. I can envision no manner in which this testimony “affects, interrupts, or interferes with the performance of [Pearsall-Stipek’s] official duty . .. .” RCW 29.82.010(1).
This construction of the statute logically excludes as a basis for recall circumstances where a public official misrepresents under oath his or her age or weight, or is simply *788impeached based on other matters completely immaterial to the proceedings. See RCW 9A.72.040. In such circumstances, the prosecutor may file charges of false swearing and, should those charges be proven beyond a reasonable doubt, the violator would be found guilty of a gross misdemeanor. This fact alone, however, is insufficient to recall an elected official of this state.
The superior court, therefore, correctly dismissed the petition and its decision should be affirmed.